Citation Nr: 1747166	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches (previously evaluated as tension headaches) prior to March 30, 2017.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2009 and at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  Transcripts of both proceedings are associated with the electronic claims file.

In December 2016, the Board remanded the claim for further development.  

In an August 2017 rating decision, the disability rating for the Veteran's headaches was increased from 30 percent to 50 percent effective the date of the March 30, 2017 VA examination.  50 percent is the maximum schedular rating available and the Veteran has not contended that this disability warrants an extraschedular rating.  Instead, in a September 2017 letter he argued that the 50 percent rating should be effective in 2008.  Thus, the appeal as to this issue is fully satisfied since March 30, 2017.  However, the Veteran's headaches have not been assigned the maximum rating for the period prior to March 30, 2017; therefore, that portion of the Veteran's claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) 


FINDING OF FACT

Prior to March 30, 2017, the evidence supports a finding that the Veteran's headaches were not productive of disability equivalent to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Prior to March 30, 2017, the criteria for an initial disability rating in excess of 30 percent for headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2016); see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define "severe economic inadaptability," but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for 50 percent rating; "productive of economic inadaptability" can be read as either "producing" or "capable of producing.")  Although DC 8100 does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).

Turning to the evidence, in June 2009, the Veteran underwent a VA examination.  Tension headaches were assessed.  He stated that, on average, he experienced about 4 headaches per month with a pain intensity of 4/10.  He stated that about six times per year, he was unable to function because of his headaches, and he had to go to bed.  He denied nausea or vomiting, but stated that he did become dizzy.  He denied double or blurred vision and indicated that Tylenol helped.

At an examination in July 2009, the Veteran related headaches that were severe about 6 times a year and that he experienced dull headaches at least weekly.  He explained that when his headaches were severe, he had to go to a dark room to sleep and rest.

In October 2009, the Veteran testified at a DRO hearing at the RO.  He stated he took over-the-counter medication for his headaches and when it would get really bad, he would go home and go to sleep.  He indicated he got a little dizzy, but he had not noticed nausea.  He indicated his head would be throbbing and he would have to lay down in a quiet setting and not do anything.

In an August 2010 statement of the case, the RO increased the initial rating for the Veteran's tension headaches from noncompensable to 10 percent based on evidence of 1 prostrating headache occurring, on average, every 2 months, or 6 times per year.

In his September 2010 Form 9,  the Veteran sought a 30 percent initial rating repeating that when his headaches were bad, he was totally incapacitated which required him to be secluded in a dark room.  He indicated having missed work due to such attacks and also that he had left work early.  He indicated these prostrating attacks were occurring more frequently, as often as once per month, and that he had been prescribed Sumatriptan.

VA treatment records show continued complaints of headaches and the continued use of Sumatriptan.  In October 2011 and April 2014 treatment records, the Veteran indicated he had headaches 2 to 3 times per month and that the medication helped.  The treatment records did not indicate lost time from work or whether the headaches he was experiencing were prostrating.

In October 2015, the Veteran underwent another VA examination.  He reported having headaches at least 4 to 6 times per month.  He was continuing to take Sumatriptan.  He described experiencing a pulsating or throbbing head pain at the top of his head during a headache.  He reported having nausea, sensitivity to light and sensitivity to sound as non-headache symptoms associated with his headaches.  He stated that he had vomited once in the past 6 months during an acute episode.  His headaches were said to last less than 1 day when he took his Sumatriptan at the onset of the headache.  It was indicated that the Veteran had, on average, one prostrating attack per month over the past several months. The Veteran indicated his headache condition impacted his ability to work and slowed him down.  He indicated calling in sick three times over the past 12 months because of migraine headaches.  It was noted the Veteran worked for a brewery, supervising production, which required a lot of standing and walking.  The Veteran indicated he had left work early or been late to work "several times" because of his headaches.  The examiner indicated the Veteran did not have very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  

In July 2016, the Veteran testified at a hearing before the Board.  He indicated he experienced 4 to 8 headaches a month, with 2 to 3 being debilitating and severe.  He stated that he experienced a throbbing head, light sensitivity, noise sensitivity, nausea, and every now and then, a little dizziness.  He indicated having to go lie down in a cool, dry place and take his medication.  He reported missing work two to three days per month and that he went in late or left early 3 or 4 times per month due to headaches.  He indicating fearing he might lose his job due to the time he was missing and stated he had to cancel any plans he had when experiencing a bad migraine.  He submitted a Migraine eDiary recording the period between May 1, 2016 and July 19, 2016.  This diary demonstrated that the Veteran had 17 migraines over the three month period with headaches lasting an average of 6.9 hours.

In December 2016, the Board remanded the claim for a new VA examination given evidence of worsening of his condition.

At a March 2017 VA examination, the Veteran reported that symptoms associated with his headaches included throbbing head pain, pain localized to one side of the head and pain that was worse with physical activity.  Non-headache symptoms included nausea, vomiting, sensitivity to light, sensitivity to sound and fatigue.  The Veteran reported head pain on the left side of the head typically lasting one to two days.  The Veteran reported he was taking 8 sick pays per year on account of migraines.  The examiner noted the frequency of prostrating attacks was more than once per month productive of economic inadaptability. 

In an August 2017 rating decision, the RO increased the rating for the Veteran's headaches to 50 percent effective the date of the March 2017 examination.

In September 2017, the Veteran submitted a statement in support of claim arguing that the 50 percent rating should extend back to his date of claim in August 2008.  He submitted handmade charts of sick days and personal days that he recalled taking due to his migraine/tension headaches back to 2013.  He indicated that in 2012, he changed employers due to having missed so much work due to migraines that he feared he would be terminated and did not have information as to how many days he had missed during that time.  The charts submitted indicated 6 days in 2013, 9 days in 2014, 7 full days and a 1/2 day in 2015, 7 days in 2016 and 6 days prior to the middle of August 2017.

Herein, the Board has undertaken a thorough review of the lay and medical evidence of record pertaining to headaches with an eye to determining whether it can be said that the Veteran had very frequent attacks of extreme exhaustion or powerlessness productive of severe economic inadaptability during the appeal period prior to March 30, 2017

Upon review of the record, the evidence suggests that the Veteran's headaches were affecting his ability to work as early as the October 2015 VA examination, but that he only called out 3 times that year on account of headaches and was late or left early "several times."  The Board acknowledges that it appears the Veteran's condition was worsening in 2016 when he documented 17 headaches between early-May and mid-July.  His chart regarding time missed during that period indicates 3 days, specifically a sick day in May, a sick day in June and use of a floating holiday also in June.  As to the usefulness of the charts in evaluating the claim, the Board finds they are only somewhat useful, as the Veteran used floating holidays, as testified to at his Board hearing, and it is not clear that all the time took was necessarily due to experiencing prostrating headache attacks.  As mentioned at his October 2015 VA examination, the Veteran indicated taking 3 days off due to prostrating headaches over the past year.  The charts show three days of sick pay during that time and the use of 7 floating holiday days as well.  Overall, the Board finds the noted sick pay days most relevant when considering the claim and the effect of prostrating headaches on the Veteran's economic adaptability.   It appears the Veteran took 2 days sick leave in 2013, 4 days sick leave in 2014, 3 days sick leave in 2015, 3 days sick leave in 2016, and 3 days sick leave prior to mid-August 2017.  Even when considering all of the time missed from work, the evidence does not show severe economic inadaptability.  The Veteran has not had to take extended time off from work, missed more than 10 days in a year, or demonstrated that his income has been significantly affected.  

As of March 30, 2017, the evidence showed prostrating headache symptoms lasting 1 to 2 days as opposed to an average of 7 hours as demonstrated in 2016 and the condition was at least capable of producing severe economic inadaptability.  The Board finds that, prior to that time, the evidence did not support a finding that the Veteran was in a very frequent and prolonged state of extreme exhaustion or powerlessness as contemplated by the 50 percent disability rating or in a state analogous to such.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012) (defining prostrating).  Despite the evidence that the Veteran was suffering frequent headaches, the evidence must demonstrate more than just frequency to establish entitlement to a 50 percent rating; the severity of the headaches must result in a prolonged state of extreme exhaustion or powerlessness which is not shown here prior to the March 30, 2017 examination.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board acknowledges the Veteran's headache difficulties throughout the appeal period; however, as a preponderance of the evidence is against assignment of an initial higher schedular rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.38  U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches (previously evaluated as tension headaches) prior to March 30, 2017 is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


